 AMERICAN ARBITRATION ASSOCIATION291American Arbitration Association,Inc.andRetailducts impartial polls for unions, government agen-ClerksInternational Association,AFL-CIO, Localcies, and other organizations.1357,Petitioner.Case 4-RC-11998.The American Arbitration Association does not it-June 29, 1976DECISION AND DIRECTION OF ELECTIONBY CHAIRMAN MURPHY AND MEMBERS JENKINSAND WALTHERUpon a petition duly filed under Section 9(c) oftheNational Labor Relations Act, as amended, ahearing was held before Hearing Officer MariannSchick on February 20, 1976, and March 5, 1976.Following the hearing and pursuant to Section102.67 of the National Labor Relations Board'sRules and Regulations, Series 8, as amended, thiscasewas transferred to the Board for decision.Thereafter, the Employer and the Petitioner filedbriefs in support of their respective positions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the rulings of the HearingOfficer made at the hearing and finds that they arefree from prejudicial error. The rulings are herebyaffirmed.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthemeaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The Petitioner is a labor organization claimingto represent certain employees of the Employer.3.American Arbitration Association, Inc., is apublic service nonprofit organization dedicated tothe resolution of disputes of all kinds through the useof arbitration,mediation, democratic election, andother voluntary methods. Although actively engagedin research and educational activities seeking to de-velop and promote expanded use of and improve-ment in arbitration and other dispute resolution tech-niques, the Association's principal activity, fromwhich it derives over three-quarters of its income, isthe administration of voluntary arbitration tribunalsand other dispute resolution procedures. This in-cludes the administration of tribunals in the commer-cial, accident claims, labor, and international areas.The association, in addition, maintains a communitydispute services division for the utilization of arbitra-tion and other techniques to solve conflicts arising inurban areas, and an election department which con-self act as arbitrator. Rather, its function is to submitto parties selected lists from which disputants choosean acceptable arbitrator and to thereafter impartiallyadminister the arbitration.The Association is governed by a board of direc-tors elected by members of the Association. TheAssociation'smembership roll includes companies,trade associations, law firms, and organizations of allkinds, including Local 1357, the Petitioner herein.The board of directors is likewise composed of a di-verse grouping of corporate executives, labor unionofficials, attorneys, and public-minded individuals.In order to facilitate the conduct of its business,theAssociationmaintains21regionalofficesthroughout the United States which administer arbi-tration tribunals and perform the other services pro-vided by the Association.Petitioner seeks to represent all tribunal adminis-trators and clerical employees employed by the Asso-ciation at its Philadelphia regional office. The Asso-ciationopposes the petition and makes severalindependently significant but related arguments insupport of its position.The Association first argues that the disruption ofits services would have no measurable impact on in-terstate commerce and that consequently the Boardshould decline to assert jurisdiction. It argues that inthe event its services were interrupted, these servicescould be performed by the parties themselves or dele-gated to another agency.At the hearing, the parties stipulated, and we find,that the Association has an annual gross revenue inexcess of $500,000, and that annually at least $50,000of the Association's gross revenue is received fromorganizations who meet the Board's jurisdictionalstandards. In 1975, the Association administered35,156 arbitrations and elections including 13,251 la-bor arbitrations and 4,128 commercial arbitrations.Many of the labor and commercial arbitrations wereundoubtedly initiated under contract clauses callingfor the compulsory arbitration of disputes. Others, ofcourse, were voluntarily submitted to the Associationafter other settlement efforts failed.We cannot but presume that the resolution ofthesemany thousands of disputes played a criticalrole in untangling the knotty controversies that tendto obstruct the free flow of commerce in our econo-my. Additionally, we must presume that the Associa-tion played an integral role in this ameliorative pro-cess. As the Association itself admits, it is the largestand perhaps the only private organization devotedprimarily to administering the voluntary resolutionof disputes. No other private organization maintains225 NLRB No. 49 292DECISIONS OF NATIONAL LABOR RELATIONS BOARDa nationwide network of offices to provide arbitra-tion services.No other private organization, it isclaimed, handles anywhere near the volume of caseshandled by the Association. In light of these facts, wecannot credit the Association's assertion that it has anegligible impact on commerce.The Association secondly argues that unionizationof its employees would create various conflicts of in-terest.It points to the fact that both the Petitionerand Retail Clerks International Association, to whichPetitioner is affiliated, are members of the Associa-tion and as such are eligible to participate on theAssociation's board of directors. The Association ar-guesthatmembership in the Association, togetherwith potential participation on the board of directors,makes Petitioner an improper candidate to representthe Association's employees. We do not agree.Traditionally, the Board has concerned itself onlywith those conflicts of interest which tend to impair alabor organization's ability to single-mindedly pursueitsemployees' best interests. Thus, the Board has,from time to time, refused to certify a union as bar-gaining representative where the union's business orother involvement makes it potentially responsive tointerestsother than those of the employees whom itrepresents.'An examination of the facts satisfies usthat no such conflict of interest is present here.Petitioner, though a member of the Association,enjoys no financial benefit as a result thereof and hasno financial stake in the Association's continuedwell-being. All prospect of pecuniary entanglement isforeclosed by the Association's bylaws which specifi-cally prohibit the Association from paying dividendsor distributing any part of its income or profit tomembers. Although members are entitled to vote forthe Association's board of directors,it isclear that,as a practical matter, membership is undertaken forthe purpose of supporting the Association's objec-tives and has as its principal benefit the receipt of theAssociation's publications.Membership by itself isthus unlikely to involve Petitioner in any cognizableconflict of loyalties. Nor do we believe that participa-tion on the board of directors, should it come to pass,would necessarily involve Petitioner or its Interna-tional inan irreconcilable conflict of interest. Theboard of directors presently has more than 100 mem-bers and must, under the Association's bylaws, haveat least 40 members. Any interest generated by parti-cipation in such a body would be altogether too di-lute and remote to divert the Petitioner from its stat-utorily prescribed duty of representing employees.The Association argues that union representationiSee Bausch&Lomb Optical Company,108 NLRB1555 (1954),OregonTeamsters'Security PlanOffice,119 NLRB207 (1957),Welfare and PensionFunds,178 NLRB 14 (1969)willcreateaconflictof interest among theAssociation's employees in those arbitrations whichinvolve the Petitioner or other locals affiliated withthe International.The Association suggests thatunion membership may create in the Association'semployees a divided loyalty which will cause them tobreach their duty of fairly and impartiallyadminis-tering arbitrations.This argument has been considered by the Boardbefore and has been rejected. InDun & Bradstreet,Incorporated,'the employer argued that loyalty to theunion might cause the employee credit reporters toviolate their employer's rules regarding the confiden-tiality of credit reports. The Board there said,The law has clearly rejected the notion thatmembership in a labor organizationis in itselfincompatiblewith the obligations of fidelityowed to an employer by its employees. To thecontrary, employees placed in positions of trustby employers engaged in a wide variety of finan-cial activities have exercised their fundamentalrights guaranteed by the Act without raising thespectre of divided loyalty or comprised trust.[Footnotes omitted.]'We are likewise unwilling to presume that unionrepresentation will in any way interfere with the As-sociation employees' strict adherence to the highestprinciples of confidentiality and trust.Buttressing our conclusion in this regard is the na-ture of the work performed by the Association's em-ployees.As the record amply demonstrates, theAssociation's employees do not themselves act as ar-bitrators. The Association's tribunal administrators,who are principally responsible for administering thearbitrations, have as their primary task the prepara-tion of a list of arbitrators from which the partiesselect their arbitrator. After the arbitratoris selected,the tribunal administrators schedule the arbitrationhearing and generally attend to the administrativedetails surrounding the arbitration.The tribunal administrators enjoy very little discre-tion in the performance of their duties. The lists ofarbitrators they prepare are drawn up in accordancewith certain prescribed criteria and are subject to su-pervisory approval. Similarly, scheduling conflictsand other administrative problems that crop up dur-ing the course of the arbitration are resolved by thearbitrator after the parties' respective positions havebeen communicated to the arbitrator by the tribunaladministrator.'The tribunal administrators nevert194NLRB 9(1971)194 NLRB at 9-104Michael F Hoellering, vice president of case administration, testifiedthat the tribunal administrators exercise some slight discretion with regardto scheduling of the arbitration hearing and with regard to the designation AMERICAN ARBITRATION ASSOCIATION293counsel arbitrators on the merits of the dispute andhave no apparent opportunity to influence the sub-stantive results of the arbitration. In short, tribunaladministrators have little occasion to exercise disloy-alty, even if they were so inclined.The Association makes the related argument thatunionization might cause the public to perceive theAssociation as not being impartial. Such appearanceof partiality, though unjustified, would nevertheless,itargues, discourage employers and unions from uti-lizing the Association's services. A similar argumentwas made by the employer and rejected by the BoardinDun & Bradstreet, supra.We are unwilling now asthen to engage in pure conjecture and accordinglyadhere to our approach in that case.Finally, for the reasons articulated above, we re-ject the Association's alternative request that we re-strict the Association employees' choice of bargain-ingrepresentativetoanunaffiliatedlabororganization, mindful as we are that to so restrict theemployees' choice may well be to deny them repre-sentation.Accordingly, we find that a question of representa-tion affecting commerce exists within the meaning ofSections 9(c)(1) and 2(6) and (7) of the Act.4.Petitioner seeks to represent a unit consisting ofall tribunal administrators and clerical employeesemployed by the Employer at its Philadelphia region-al office, excluding all other employees, guards, su-pervisors, confidential employees, and professionalsas defined by the Act. The Employer agrees to theappropriateness of the aforesaid unit. However, it ar-of arbitratorAs to boththings, his testimony conflicted with that of EarlHelfand, a tnbunal administrator in thePhiladelphia officeguesthat Elaine Dodson, secretary,is a confidentialemployee and should be excluded from the unit. Therecord shows that Elaine Dodson is primarily em-ployed as secretary to the three tribunal administra-tors in the Philadelphia office. Occasionally she typesmaterial for Arthur Mehr, the Philadelphia regionaldirector who is responsible for labor relations in thePhiladelphia office.However, Mehr himself testified that most corre-spondence concerning labor relations and employeematters is handled by him over the phone. Only rare-ly is confidential information concerning labor mat-tersincorporated into a memorandum or letter.ElaineDodson testified that she couldremembertyping only two items touching upon employee rela-tions.One was a lettersent tothe New York officeadvising them of the resignation of an employee. Theotherwas a memorandum outlining a proposedgrievance procedure.We find that such occasional typing, incidental asit isto her regular work,is insufficient to makeElaine Dodson a confidential employee. According-ly,we shall include her in the unit.Upon the entire record, we find that the followingemployees of the Employer constitute a unit appro-priate for the purposes of collective bargaining with-in the meaning of Section 9(b) of the Act:All tribunal administrators and clerical employ-ees employed by the Employer at its Philadel-phia Regional Office, excluding all other em-ployees,guards,supervisors,confidentialemployees and professionals as defined by theAct.[Direction of Election andExcelsiorfootnote omit-ted from publication.]